DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 and 30-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiss et al. (US 2011/0130203) in view of Holcombe et al. (US 2010/0021176).
Referring to Claim 21, Reiss teaches a system, comprising:
an audio device that comprises at least an audio output component (See 140a, 140b, 160a, 160b, and 111 in fig. 1), the audio device being configurable to process audio for a player participating in an online game (see network 110 in fig. 1), wherein the audio device is configured to:
communicate signals with an audio basestation (see 130 of fig. 1) associated with a game console (see 120 of fig. 1) used in supporting the online game, based on the audio device coming within a determined distance of the audio basestation (see paragraph 76 which shows mixing modules 140a,b paired with base station and 
communicate audio with the game console via the audio basestation (paragraphs 46 and 76 showing transmission of audio from game console through mixing module to headset).
Reiss does not teach validating one or both of the player and the audio basestation based on the communicated signals; and pairing with the audio basestation based on the validating. Holcombe teaches validating one or both of the player and the audio basestation based on the communicated signals (paragraph 41 which shows the verifying by the devices identifying each other); and pairing with the audio basestation based on the validating (paragraph 41 and fig. 6 where the headphone 430 is the audio device and the cell phone 400 can act as a portable base station and also noting that since the limitation states “one or both of the player and the audio basestation”, the validating of the player carries no patentable weight since the paragraph states the validating of the audio basestation). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Holcombe to the device of Reiss in order to provide more secure online gaming.
Claim 33 has similar limitations as claim 21.
Referring to Claims 22 and 34, Holcombe also teaches the determined distance corresponding to physical contact between the audio device and the audio basestation (paragraph 45 noting the capacitive touch).

Referring to Claims 24 and 36, Reiss also teaches managing the pairing with the audio basestation based on the one or more operation conditions, wherein the managing comprises determining whether to maintain the pairing with the audio basestation (paragraph 76 noting option to unpair).
Referring to Claims 25 and 37, Holcombe also teaches identifying and/or validating one or both of the player and the audio basestation based on the processing of the exchanged signals (paragraph 41 which shows identifying).
Referring to Claims 26 and 38, Holcombe also teaches the audio device comprising a near field communication (NFC) circuit for facilitating the communication of signals via NFC (fig. 6 where 440 and 442 shows near-field).
Referring to Claim 30, Holcombe also teaches the audio basestation integrated into the game console (see fig. 6 where it is known in the art for cell phone to act as both a base station and a game console).
Referring to Claim 31, Reiss also teaches the audio basestation comprising or integrated into a stand-alone device (see 130 of fig. 1 by itself).
Referring to Claim 32, Reiss also teaches the audio device comprising a headset (see 160a and 160b of fig. 1).

Claims 27-29 and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiss and Holcombe and further in view of Alameh et al. (US 2010/0299390).
Referring to Claims 27 and 39, the combination of Reiss and Holcombe does not teach the audio device further configured to pair with a second audio basestation based on signals exchanged between the audio device and the second audio basestation, and processing of the signals exchanged with the second audio basestation. Alameh teaches the audio device further configured to pair with a second audio basestation based on signals exchanged between the audio device and the second audio basestation, and processing of the signals exchanged with the second audio basestation (paragraph 88 noting an audio device coupled to multiple other cell phones and cell phones are known in the art to also be able to act as base stations). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Alameh to the modified device of Reiss and Holcombe in order to provide more reliable online gaming to a higher number of users.
Referring to Claims 28 and 40, Alameh also teaches the audio device further configured to maintain pairing with the audio basestation after pairing with the second audio basestation (paragraph 88 noting simultaneous pairing to multiple devices).
Referring to Claims 29 and 41, Alameh also teaches the audio device is further configured to determine whether to maintain the pairing with the audio basestation after pairing with the second audio basestation, based on availability of communication links between the audio device and the audio basestation (paragraph 95 noting the multiple available pathways).

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive.
The applicant argued that Holcombe does not teach “validating one or both of the player and the audio basestation based on the communicated signals; and pairing with the audio basestation based on the validating”. The examiner clarified the above rejection to state that because the limitation states “validating one or both of the player and the audio basestation…”, the reference only needs to show the validating of one of the player or the audio basestation, and by validating the audio basestation in this case, this makes the validating of the player have no patentable weight. Paragraph 41 of Holcombe teaches the headphone and base station (cell phone) identifying each other which equates to the validating of the audio basestation and paragraph 41 also teaches pairing occurring as a result of the identifying of each other which equates to “pairing with the audio basestation based on the validating”. Therefore, Holcombe teaches “validating one or both of the player and the audio basestation based on the communicated signals; and pairing with the audio basestation based on the validating”.
Even if the validating of the player held patentable weight, there is not enough detail describing the term player to state that the headphone the player is wearing cannot be construed as the player. Paragraph 41 teaches the validating of the headphone and by validating the headphone the player wears, one skilled in the art can construe that as validating the player since no other specifics are given as to having to show the identity of the actual player.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648